Citation Nr: 0333919	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether the 
reopened claim should be granted.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss disability.

3.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before a hearing officer at the RO in 
September 1999 and May 2003.  Transcripts of those hearings 
have been associated with the record.  The veteran was 
scheduled to testify at the RO before a Veterans Law Judge in 
October 2003, but withdrew his request for a hearing and did 
not thereafter indicate a desire to be scheduled for a 
hearing.  

The Board also observes that the veteran's claim of 
entitlement to an increased evaluation for his right middle 
finger disability was certified to the Board in August 2003.  
However, the veteran indicated in an October 2003 written 
statement that he wished to withdraw that issue from 
appellate consideration.  

The Board also notes that the veteran was denied entitlement 
to service connection for prostate cancer in an August 2003 
rating decision.  After the case was received at the Board, 
the veteran's representative submitted a written brief 
presentation in which she identified entitlement to service 
connection for prostate cancer as an issue on appeal.  The 
record before the Board does not reflect that the veteran or 
his representative had previously submitted a notice of 
disagreement with the August 2003 decision, that the RO has 
issued a statement of the case addressing this issue or that 
the issue has been certified for appellate consideration.  
Therefore, it appears to the Board that the inclusion of this 
issue in the written brief presentation was inadvertent.  If 
the representative intended the written brief presentation to 
constitute a notice of disagreement, she should so inform the 
RO, which should respond appropriately to any clarification 
provided by the representative or the veteran.   

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for PTSD is decided below, while the 
issues of entitlement to service connection for PTSD, an 
initial compensable evaluation for right ear hearing loss and 
an increased rating for low back disability will be addressed 
in the remand section which follows the order portion of this 
decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of March 2000, the RO 
determined that new and material evidence to reopen a claim 
of entitlement to service connection for  PTSD had not been 
submitted.

2.  The evidence received since the March 2000 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect that he was a 
heavy truck driver and that he served in Vietnam.  

In July 1997 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  It found that 
there was no competent medical evidence indicating that the 
veteran suffered from PTSD and therefore concluded that the 
veteran had failed to establish a well-grounded claim.  The 
veteran did not appeal that decision.

The veteran submitted a request to reopen his claim of 
entitlement to service connection for PTSD in August 1999.  
In a rating decision of January 2000, the RO denied the 
veteran's claim because VA treatment records did not show a 
diagnosis of PTSD and because the veteran had failed to 
submit or identify evidence in support of his claim.  In a 
March 2000 rating decision the RO noted that although the 
veteran had been afforded a VA examination in March 2000, 
there was no diagnosis of PTSD.  While the veteran submitted 
a notice of disagreement with the March 2000 rating decision, 
he did not perfect an appeal with respect to the issue.

The veteran submitted a further request to reopen his claim 
in November 2001.  The RO reopened the veteran's claim 
because newly obtained VA treatment records indicated a 
diagnosis of PTSD.  However, it then denied the reopened 
claim on the merits.  The instant appeal is from the November 
2001decision.

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen, which was received in November 2001.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

As explained below the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
additional development with respect to this matter is 
required under the VCAA or the implementing regulations.

The evidence received since the RO's March 2000 rating 
decision includes VA outpatient treatment records and 
statements from the veteran.  The VA outpatient treatment 
records reflect assessments of PTSD.  The Board concludes 
that this competent evidence of PTSD is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim and the other claims on 
appeal.

Review of the claims folder reveals that the RO has not 
complied with the notification requirements of the VCAA with 
respect to any of the issues on appeal.  

The Board further notes that the criteria for evaluating 
disabilities of the spine were amended, effective September 
26, 2003, subsequent to the RO's most recent consideration of 
the veteran's claim.  The Board also observes that in a March 
2003 substantive appeal, the veteran indicated that his low 
back disability had worsened since his 2001 VA examination.  
Additionally, the veteran testified in May 2003 that he had 
been diagnosed with a pinched nerve in his back.

With regard to his claim of entitlement to service connection 
for PTSD, the veteran has submitted statements regarding the 
stressful incidents which he feels are related to his PTSD.  
He has also offered testimony pertaining to those incidents.  
In light of the Board's reopening of the veteran's claim, the 
RO should request additional detailed information from the 
veteran and undertake appropriate development to verify his 
stressors.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the appellant a 
letter with respect to each of the issues 
on appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be requested to provide as much 
information as possible concerning the 
specific circumstances of his alleged 
stressors, such as the dates, locations, 
units involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

3.  The RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  USASCRUR should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressors, to include unit 
histories.  

4.  If one or more stressors are verified, 
the veteran should be afforded a psychiatric 
examination to determine whether he has PTSD 
due to a verified stressor.  

The claims folders, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  The RO should 
also include a description of any stressor 
verified through the above-directed 
development.

Any indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
present acquired psychiatric disorders.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should indicate 
whether it is attributable to the 
verified stressor or stressors described 
by the RO.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete rationale for all opinions 
expressed should also be provided.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination by a physician 
with the appropriate expertise to 
determine the nature and extent of the 
veteran's low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.

Range of motion of the veteran's low back 
should be indicated in degrees.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If development is 
indicated by any additional evidence or 
information received as a result of this 
remand, such development, to include 
additional VA examination of the veteran, 
should be carried out.

7.  Then, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's right ear hearing loss disability, 
consideration should also be given to 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
In evaluating the veteran's service-
connected low back disability, the RO should 
consider all applicable diagnostic codes and 
the provisions of DeLuca v. Brown, 8 
Vet.App. 202 (1995), 38 C.F.R. §§ 4.40 and 
4.45.  For the period from September 26, 
2003, the RO should consider the former and 
amended criteria for evaluating disabilities 
of the spine and apply the version more 
favorable to the veteran.  The RO should 
also consider whether the veteran's rating 
claims should be forwarded to the Director 
of the Compensation and Pension Service for 
extra-schedular consideration.  

8.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



